      8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 1 of 11 - Page ID # 110



                                                                                                    FILED       -
                                                                                             U.S. DIS m1c T COURT
                               IN THE UNITED STATES DISTRICT COURT                          DISTRICT OF Nf8H1\S KA
                                   FOR THE DISTRICT OF NEBRASKA
                                                                                            2019 AR I I PH 2: 31
                                                                                                               - •!f
                                                                                                                   I\
     UNITED STATES OF AMERICA,                              )
                                                            )
                      Plaintiff,                            )
                                                            )       PETITION TO ENTER A
                                                            )       PLEA OF GUILTY
             vs.                                            )
\ .A--t",,u Osb&ff\l.,--                                    )
~ , IP'-'             Defendant                             )
                                                            )

            I, _ _ _ _        =:;....__ _ _ _ _ _ _ _ _ _ _ _ ,      the defendant inform the judge that I
     want to plead          to Count(s)                                                             of the
     (indictment o superseding indictme        or information) and that the following answers are true:


     A.      BACKGROUND QUESTIONS:

             I.       How old are you?   --->1'-+------
             2.       How much education have you had? __G
                                                         _.,.._:e-o
                                                                 _ _ _ _ _ _ _ _ __ _

             3.       Have you ever been under the care of a doctor or in a hospital or institution for
                      drug or alcohol treatment or addiction?
                                                                Yes V       No
                      If so, when and where? \qq~ -    .Jnvocnvt
                                                              l - 11\~ ICV\ t-- - -
             4.       Have you ever been under the care of a doctor or in a hospital for a mental or
                      emotional condition?
                                                               Yes ✓ No
                      Ifso, when and where? ~001 ~ r u tl 1npq~               ~ ~ e l 1n ~-h°'+-

             5.       If an attorney is now representing you in this case:

                      a)       What is your attorney' s name? ___________
                                                               JJ\\1Z fl. • ~L-                ___
                      b)       Have you had enough time to talk with your7     rney ?
                                                                   Yes          No

                      c)       Have you told your attorney everything about )YOr case?
                                                                   Yes_V_ No

                      d)       Are you satisfied with the job he or she has d ne for you?
                                                                      Yes        No

      Revised November 2016
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 2 of 11 - Page ID # 111




              e)        [fyou have any objections to the way the attorney has represented you,
                        what are those objections?




       6.     Do you understand the charge(s) against you?
                                                         Yes         /     No


B.     CONSTITUTIONAL RIGHTS - WAIVERS

       The questions in this section are designed to inform you of valuable constitutional rights
       you will give up by pleading guilty.

       7.     Do you understand that you have a right to plead NOT GUILTY to every charge
              filed against you?
                                                         Yes ✓ No

       8.     Do you understand that, if you plead NOT GUILTY, you have the following
              constitutional rights:

              a)        the right to a speedy and public trial by jury /
                                                                Yes _ _ No

               b)       the right to an attorney at all stages of the proceedings, and, if you cannot
                        afford to pay an attorney, one will be appointed to represent you
                                                                Yes _ L No

               c)       the right to see and hear all witnesses called to testify against you and the
                        right to cross-examine them
                                                              Yes
                                                                   L       No

               d)       the right to use the court's subpoena power to compel the attendance of
                        witnesses and the production of other evidence at trial
                                                             Yes . / No

               e)       the right to take the witness stand or not, as you choose, and that you
                        cannot be required to take the witness stand
                                                              Yes _L_ No

               t)       the right not to testify and the jury cannot take this as evidence against you
                                                                Yes .L_ No _ _


Revised November 2016                             2
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 3 of 11 - Page ID # 112




              g)        the right to be presumed innocent until and unless the United States has
                        proven you guilty of the offense beyond a reasonable doubt by the
                        unanimous agreement of all 12 jurors.     ✓
                                                            Yes _ _ No

      9.      Do you understand that, if you plead GUILTY, you will be found guilty of the
              offense without a trial and you will have given up all of the above rights, except
              the right to an attorney?
                                                          Yes ~       No _ _

       10.    Do you understand that, if you plead GUILTY to a felony offense, you will be
              convicted of a felony? A felony conviction may deprive you of valuable civil
              rights, such as the right to vote, to hold public office, to serve on a jury and to
              possess any kind of firearm.
                                                              Yes L         No

       11.    Do you understand that if you are not a United States citizen, that under
              immigration law, your guilty plea will be considered by immigration officials in
              determining whether you are deported, that is, removed from the United States?
                                              . ,J/
                                                A,         Yes          No

       12.    Do you understand that in nearly all cases involving drug trafficking and in most
              federal felony cases, if you are not a U .S. citizen your guilty plea will result in
              your permanent removal from the United States?
                                                lJ/-A          Yes        No


C.     SENTENCING - GENERAL

       The questions in this section are designed to assure the judge that you understand aspects
       of the sentencing process.

       Answer question 13 only if you are pleading guilty pursuant to an 11 (c )(1 )(C) agreement.
       Otherwise, move on to question 14:

       13.    Do you understand that the judge may accept or reject your plea agreement? If
              the judge rejects your plea agreement, you may withdraw your guilty plea. If the
              judge accepts your plea agreement, the judge must follow its terms. That is, the
              judge must impose any specific sentence or apply the sentencing range, specific
              Sentencing Guidelines provisions, policy statements, or sentencing factors agreed
              upon by you and the government in the plea agreement. Your sentence will
              follow the terms of the agreement, which may be the same, greater or lesser than
              the sentence you would have received had you pleaded not guilty and had been
              convicted by a jury.
                                                           Yes         No
               If you answered question 13, skip question 14 and proceed to question 15 .


Revised November 2016                             3
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 4 of 11 - Page ID # 113




       14.    Do you realize that:
              a)    if you plead GUILTY, the judge may impose the same punishment as if
                    you had pleaded NOT GUILTY and had been convicted by a jury?
                                                      Yes /       No _ _

              b)        the sentence you will receive is solely a mattey for the judge to decide?
                                                               Yes_V_ No

              c)        there is no guarantee your sentence will be within any particular
                        sentencing guideline range?
                                                             Yes ✓ No

       15.    What are the mandatory minimum and maximum punishments required by law for
              the offiense or offienses tow h.IC h you are pea
                                                            I d.mi gutty.
                                                                     ·1 ?
                Count       Imprisonment                 Fine                 Supervised     Special
                                                                               Release      Assessment
                           mm        max       min                max       min       max

                   T       \D      Lk                      } ~I   NV\. MO   ~&]             ~◊O




       16.     Do you understand that probation is generally not available if there is a mandatory
               minimum penalty?
                                                            Yes /       No

       17.    Will you be forfeiting any property to the United States as a result of your guilty
              plea?
                                                           Yes          No ✓
       18.     Do you realize that, if you plead GUILTY, the judge may require you to make
               restitution to any victim of the offense?
                                                           Yes /      No

       19.     Do you understand that, if you are convicted of any offense consisting of
               possession or distribution of controlled substances, you may be ineligible for any
               and all federal benefits?
                                                             Yes         No V




Revised November 2016                                4
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 5 of 11 - Page ID # 114




       20.    Do you realize that the judge must require you to pay on each count to which you
              are convicted a special assessment as follows: each felony count $100; each
              misdemeanor count $5 to $25?
                                                           Yes ___lL'.'._ No _ _

       21.    If you are on probation, parole or supervised release from any court, do you know
              that by pleading GUILTY here your probation, parole or supervised release may
              be revoked and you may be required to serve time in that case in addition to any
              sentence imposed upon you in this case?             /
                                                            Yes _ _ No

       22.    The presentence report is instrumental in determining appropriate sentencing
              decisions, risk classification in the Bureau of Prisons, and identifying strategies
              that will provide you with the greatest opportunity for success. Full participation
              in the presentence process, including an interview, is your opportunity to provide
              a detailed account of your background and any other factors that could have an
              impact on your success. The U.S. Probation Office believes your failure to fully
              participate in the presentence investigation may limit sentencing options,
              programming availability, and other aspects of supervision. Have you discussed
              this with your attorney?

                                                            Yes _L_ No


D.             ADVISORY SENTENCING GUIDELINES

       You will be sentenced by the judge after consideration of the advisory federal sentencing
       guidelines and other important pertinent factors. It is important that you understand
       certain consequences of these guidelines.

       23.     Have you spoken in detail with your attorney about the advisory sentencing
               guidelines?
                                                           Yes _L_ No

       24.     Have you thoroughly discussed with your attorney the sentencing table and the
               concepts of "offense level" and "criminal history"?
                                                            Yes _L_ No

       25 .    Do you understand that there are numerous factors that may increase your
               sentence under the advisory sentencing guidelines?
                                                           Yes /       No

       26.     Do you understand that the judge is required to take into account all conduct,
               circumstances, and injuries associated with your criminal conduct, whether or not
               this conduct is charged by the government in the crime to which you are pleading
               guilty? Thus, under the advisory sentencing guidelines, the judge will consider


Revised November 2016                           5
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 6 of 11 - Page ID # 115




              all relevant conduct at the time of sentencing, even if you are pleading guilty to
              less than all counts in the indictment.              /
                                                            Yes _ _ No

       27.    Do you understand that parole has been abolished in the federal system? Thus, if
              you are sentenced to a term of imprisonment, you will serve that term, less no
              more than 54 days per year you earn for good conduct. There is no good conduct
              time awarded on sentences of less than one year and ; me day.
                                                            Yes_✓ __ No _ _
       28.    Do you understand that, if you are sentenced to a term of imprisonment, the judge
              will typically impose a period of supervised release to follow your release from
              imprisonment?
                                                            Yes _L_ No
                                                                            - --
       29.    Do you understand that during any period of supervised release your activities
              will be limited by conditions set by the judge and that violation of any of those
              conditions may result in the judge's revoking the term of supervised release,
              requiring you to serve in prison all or part of the term of supervised release
              without credit for time previously served on post-release supervision, and
              imposing another term of supervised release?      /
                                                          Yes _ _ No _ _

E.            VOLUNTARY NATURE OF PLEA

       30.    Are your plea of GUILTY and the waivers of your rights made voluntarily and
              completely of your own choice, free of any force or threats from anyone?
                                                          Yes _J_ No _ _

       31.    a)      Has any plea agreement been made by you with anyone which causes you
              to plead GUILTY?
                                                        Yes L      No

               b)       Are all the terms of the plea agreement included in the written agreement?
                                                              Yes _ L No _ _


               c)       Do you understand that the judge may reject the agreement, if the judge
                        finds that the plea agreement is not in the inter5 st of justice?
                                                               Yes_    '✓_ No


       32.     Has anyone made any promise that causes you to plead GUILTY, aside from the
               promises, made in your plea agreement?
                                                        Yes         No ✓
       33.     Has any officer, attorney or agent of any branch of the government (federal, state
               or local) promised, suggested or predicted that you will receive a lighter sentence,
               or probation, or any other form of leniency if you plead GUILTY?

Revised November 2016                            6
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 7 of 11 - Page ID # 116




                                                            Yes         No    /
      34.     Has the judge suggested what your actual sentence will be? . /
                                                          Yes _ _ No_V__

      35.     Are you under the influence of any kind of alcohol, medicine or drug that is, in the
              least way, interfering with your ability to think clearly and understand exactly
              what you are doing in answering these questions?             ✓
                                                           Yes        No

       36.    Are you pleading GUILTY for any reason other than the fact tha1>1ou are guilty
                                                       Yes _ _ No_        ✓_


       37.    Is there any other information or advice that you want before you y nter a plea?
                                                            Yes _ _ No V


F.            CONCLUSION / FACTUAL BASIS

       38.    Has your attorney gone over all of these questions and your answers to them?
                                                           Yes ✓ No

       39.    Do you understand all of these questions?
                                                            Yes _ L No

                        If not, which questions don't you understand?




       40.    Are you GUILTY?
                                                             Yes   /    No

       41.     What acts did you do that cause you to think you are guilty of the charge(s) to
               which you want to plead GUILTY?




Revised November 2016                            7
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 8 of 11 - Page ID # 117




       42.    Limited English proficient defendants must answer the following question:
              This petition and the other documents referred to in the petition including any
              written plea agreement were read to me in my native language by an interpreter.
              The interpreter also interpreted all questions and answers between me and my
              attorney in completing the above documents. I understood the interpretation of
              the above documents and of the questions and answers between me and my
              attorney. Is this true?

                                    ~A                           Yes           No


Signed in the presence of my attorney this   _ l/.....-11-
                                                      _ ....., __ day of J./lc;rd,,, 2 o 17



                                                           #




Revised November 2016                              8
,.   8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 9 of 11 - Page ID # 118




                               CERTIFICATE OF DEFENSE ATTORNEY


                   I, as attorney for the defendant, hereby certify that:

                    1.      I have read and fully explained to the defendant the allegations contained
                    in the indictment or information in this case.

                   2.     The plea of guilty offered by the defendant to count(s) _ _ _ accords
                   with my understanding of the facts the defendant has related to me, is consistent
                   with my advice to the defendant, and in my opinion is voluntarily and
                   understandingly made.

                   3.      I assure the court that I have advised the defendant about the sentencing
                   procedures under the advisory sentencing guidelines and 18 U .S.C. Section
                   3553(a) and have explained to the defendant the potential consequences of a plea
                   of guilty in light of the matters set out in section D of this petition.

                     Signed by me in the presence of the defendant and after full discussion of the
     contents of this petition to enter a plea of guilty, this ~ day of }/kmh           , 2D\J .




     Revised November 2016                            9
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 10 of 11 - Page ID # 119




       CERTIFICATE OF PROSECUTING ATTORNEY


               I, as attorney for the government, hereby certify that:

               I have reviewed this petition to enter a plea of guilty and in my judgment,
acceptance of the defendant's plea(s) of guilty to the charge(s) in question will not undermine the
statutory purposes of sentencing.

               Signed by me this   J1__ day of ~M
                                                __•~"--'-~.........., --"--a,..........-




Revised November 2016                               10
8:18-cr-00164-LSC-MDN Doc # 66 Filed: 03/11/19 Page 11 of 11 - Page ID # 120




       DECLARATION OF INTERPRETER


                I , - - - - - - - - - - - - - - - - - - - - - - - ~ have served
as interpreter in_ _ _ _ _ (language) for the defendant in this matter, and:

              1.      I sight translated for the defendant, or interpreted between the defense
              attorney and the defendant, the following: (X all which apply)
                              Indictment
                              Waiver of indictment
                              Information
                              Petition to enter a plea of guilty
                               Plea agreement
                              Other

              2.      I, sight translated the above documents for the defendant in the presence of
              the attorney on the following occasions: (Insert all dates applicable) _ __




              3.      During the session (s) set forth above, I interpreted the remarks of the
              defendant's attorney to the defendant, the responses of the defendant to the
              attorney, all the questions the defendant asked and all the responses from the
              attorney.

              4.     The defendant' s answers are consistent with the questions asked by the
              defendant's attorney.

              5.      I am proficient m the _ _ _ _ _ _ (language understood by the
              defendant) and English languages and I am able to accurately sight translate
              written matters and interpret oral conversation in the aforementioned languages.

             I declare under penalty of perjury that the foregoing is true and correct. Executed
on this _ _ day of _ _ _ __ __


                                                           Interpreter




Revised November 2016                          11
